Case: 3:20-cv-00141-jdp Document #: 20 Filed: 12/23/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF WISCONSIN

 

TONYA FRANZWA,
Plaintiff,
Vv. Case No.: 3:20-cv-141-dp

ANDREW M. SAUL,
Commissioner of Social Security,

Defendant.

 

PROPOSED ORDER ON FEES UNDER THE EQUAL ACCESS TO JUSTICE ACT

 

Pursuant to the parties’ stipulation, the Court awards Plaintiff attorney fees in

the amount of $9,422.69 and costs in the amount of $0.00 in full satisfaction and

settlement of any and all claims Plaintiff may have under the Equal Access to Justice

Act (EAJA) in this case. The award of attorney fees will satisfy all of Plaintiff's claims

for fees, costs, and expenses under 28 U.S.C. § 2412 in this case. Any fees paid belong to

Plaintiff and not her attorney and can be offset to satisfy pre-existing debt that the

litigant owes the United States under Astrue v. Ratliff, 130 5, Ct. 2521 (2010). If counsel

for the parties can verify that Plaintiff owes no pre-existing debt subject to offset,

Defendant agrees to direct that the award be made payable to Plaintiff's attorney

pursuant to the EAJA assignment duly signed by Plaintiff and counsel.

 
Case: 3:20-cv-00141-jdp Document #: 20 Filed: 12/23/20 Page 2 of 2

BB soy ot Dee
SO ORDERED this day of . 2020.

14) 3 gre BD fetel oa

United States Chief Judge James D. Peterson

 
